Citation Nr: 1107870	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-41 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over the claim is now with the RO in Reno, Nevada.

In January 2011, the Veteran testified in a Videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran seeks entitlement to nonservice-connected pension.  
During the Videoconference hearing before the undersigned in 
January 2011, he asserted that he is unable to work due to his 
right knee disability (which is service-connected), Hepatitis C, 
right eye condition, acute bronchitis, and ankle disability.  
Hearing transcript at 3.  However, additional development is 
required before the Board may decide the Veteran's claim.

Eligibility for nonservice-connected disability pension is 
dependent upon the veteran meeting threshold service requirements 
of 38 U.S.C.A. § 1521.  Under that section, a veteran meets the 
service requirements if the veteran served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or more 
and such period began or ended during a period of war; or (4) for 
an aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j).

The term "period of war" includes the Vietnam era, dating from 
February 28, 1961 to May 7, 1975 for Veterans serving in Vietnam, 
and from August 5, 1964 to May 7, 1975 for all other cases.  
After the Vietnam era, the next period of war began August 2, 
1990 with the Persial Gulf War period.  38 U.S.C.A. § 101; 38 
C.F.R. § 3.2.

Provided that the service requirements of section 1521(j) are 
met, a veteran must also meet either a disability or an age 
requirement.  38 U.S.C.A. § 1513(a), 1521(a); 38 C.F.R. § 
3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 
(2006).  The disability requirement is that a Veteran must be 
permanently and totally disabled from a nonservice-connected 
disability not the result of the Veteran's willful misconduct.  
38 U.S.C.A. § 1521(a).  For Veterans 65 years of age and older, 
the permanent-and-total- disability requirement under section 
1521(a) is excluded.  See 1513(a); see also Hartness, 20 Vet. 
App. At 221.  

In addition to the disability or age requirement, a Veteran must 
also meet certain net worth and income requirements and not have 
an annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 
1521, 1522; 38 C.F.R. §§ 3.3(a)(3)(v), 3.23, 3.274.

Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated 
and infrequent use of drugs by itself will not be considered 
willful misconduct.  However, the progressive and frequent use of 
drugs to the point of addiction will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3).

A veteran is considered permanently and totally disabled if the 
veteran is any of the following: (1) a patient in a nursing home 
for long-term care because of disability; or (2) disabled, as 
determined by the Commissioner of Social Security for purposes of 
any benefits administered by the Commissioner; or (3) 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the person; or (4) suffering 
from: (i) any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the person; 
or (ii) any disease or disorder determined by VA to be of such a 
nature or extent as to justify a determination that persons 
suffering from that disease or disorder are permanently and 
totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

The Veteran had active service during the Vietnam War.  The 
Veteran's period of service meets the basic service criteria for 
eligibility for pension under 38 U.S.C.A.  § 1521 and 38 C.F.R. § 
3.3.

The Veteran is under the age of 65.  Therefore, in order to 
establish entitlement to nonservice-connected pension, the 
evidence must show that the Veteran is permanently and totally 
disabled due to nonservice-connected disabilities not the result 
of the Veteran's willful misconduct and that he does not have an 
annual income in excess of the applicable maximum annual pension 
rate.

VA has a duty to "make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant's 
claim."  38 U.S.C.A. § 5103A(a)(1).  VA is not required to 
assist a claimant in obtaining identified records "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  In Golz 
v. Shinseki, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that when records pertain to a 
completely unrelated medical condition and the Veteran makes no 
specific allegations that would give rise to a reasonable belief 
that the medical records may nonetheless pertain to the injury 
for which he seeks benefits, relevance is not established.  The 
Federal Circuit found that there must be a specific reason to 
believe the records may give rise to pertinent information to 
conclude that they are relevant.  590 F.3d 1317, 1323 (C.A. Fed. 
2010).

In this case, during the January 2011 Videoconference hearing, 
the Veteran testified that he had applied for Social Security 
benefits but did not undergo any type of medical evaluation.  
Hearing transcript at 3.  As such, the Board finds that all 
pertinent medical records to the Veteran's claim are associated 
with the claims file and no further action is necessary with 
respect to any outstanding evidence.

The Veteran was afforded VA examinations in July 2009 and April 
2010.  The examinations that are currently in evidence considered 
various individual disabilities, e.g. the Veteran's right eye 
blindness, right knee disability, and Hepatitis C, but notably, 
none of the examiners provided an opinion as to the impact of all 
of the Veteran's disabilities on his employability.

The duty to assist also requires VA to provide the claimant with 
a medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R  § 3.159 
(2010).  VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Once VA provides an examination, as it did in this case, it must 
be adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination must be based upon consideration of the 
Veteran's prior medical history and examinations.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).

Based on the above, the Veteran should be afforded a VA 
examination of all of his disabilities to determine whether he is 
permanently and totally disabled, rendering him unable to 
maintain substantially gainful employment.

Parenthetically, the Board notes that the record reflects the 
Veteran's history of alcohol and substance abuse.  Upon remand, 
the examiner should also address this history as part of the 
discussion as to whether the Veteran is permanently and totally 
disabled due to his diagnosed disabilities.

As discussed above, the Veteran may not have an annual income in 
excess of the applicable maximum annual pension rate.  
Significantly, of record, there are no submissions pertaining to 
the Veteran's income and this information must be obtained upon 
remand to ascertain whether the Veteran is eligible for 
nonservice-connected pension. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination.  
The claims file should be provided for the 
examiner's review in conjunction with the 
examination.  The examination report 
should indicate that such a review was 
conducted.  Conduct all testing and 
evaluation needed to make the 
determinations below.

The examiner should provide diagnoses for 
any and all disabilities found upon 
examination and determine the nature and 
severity of each diagnosed disability.

The examiner should provide an opinion 
regarding whether the Veteran is precluded 
from obtaining and maintaining 
substantially gainful employment due to 
any or all of his diagnosed disabilities 
and, if so, if it is reasonably certain 
that such disability or disabilities will 
continue throughout the life of the 
Veteran.

The examiner should distinguish the impact 
on employability of any substance abuse 
disorder from the impact of any other 
disabilities.  In this regard, the 
examiner should opine as to whether the 
Veteran's Hepatitis C is the result of his 
substance abuse.  The examiner should 
provide a detailed rationale of all 
opinions.

2.	Schedule the Veteran for a VA psychiatric 
examination.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination, and the 
examiner's report should indicate that the 
claims file was reviewed.

The examiner should diagnose any acquired 
psychiatric disorders that are present, to 
include depression.

The examiner should provide an opinion 
regarding whether the Veteran is precluded 
from obtaining and maintaining 
substantially gainful employment due his 
diagnosed psychiatric disabilities, if 
any, and if so, if it is reasonably 
certain that such disability or 
disabilities will continue throughout the 
life of the Veteran.

3.	Request that the Veteran complete a 
current income verification form for 
purposes of determining eligibility for 
nonservice- connected pension.

4.	Then, readjudicate the Veteran's claim for 
entitlement to nonservice-connected 
pension, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
Remand.  If the decision, with respect to 
the claim, remains adverse to the Veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


